DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
 
Claims 1 and 13 are allowable. Claims 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19 and 20, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions, as set forth in the Office action mailed on 13/23/20, is hereby withdrawn and claims 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19 and 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
 Allowable Subject Matter
Claims 1, 2, and 4 through 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach:
  A light-emitting device, comprising: an adhesive structure, having a top surface and a bottom surface; a covering structure, entirely located on the top surface, and having a first maximum width and a depressed part with a second maximum width; a light-emitting element, having a third maximum width, and located under the bottom surface; and a quantum dot material block, located inside the depressed part, and entirely enclosed by adhesive structure and the covering structure, wherein the third maximum width is larger than the second maximum width and smaller than the first maximum width.
A light-emitting device, comprising: a light-emitting element, having a first maximum width; a covering structure, entirely located above the light-emitting element, and having a second maximum width and a depressed part with a first thickness; and a quantum dot material block, located inside the depressed part, and having a third maximum width and a second thickness smaller than the first thickness, wherein the quantum dot material block is enclosed by the covering structure and the light-emitting element, wherein the second maximum width is larger than the first maximum width, the third maximum width is smaller than the first maximum width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817             

/BRADLEY SMITH/Primary Examiner, Art Unit 2817